DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant submitted amendments to the claims on 9/21/2021. The 35 USC 112(b) rejection of claims 2, 7, 12 and 16 have been withdrawn due to amendments to the claims. The objections to claims 13, 14, 17 and 18 have been withdrawn due to amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al (US PUB. 20200285226, Chatterjee) in view of Zak et al (US PUB. 20050077368, herein Zak) in further view of Hansen et al (US PAT. 4,653,280).

Regarding claim 1, Chatterjee teaches A zone controller for identifying a root cause failure at a zone comprising: 
a zone temperature sensor of the zone (0056 “AHU controller 330 may also receive a measurement of the temperature of building zone 306 from a temperature sensor 364 located in building zone 306.”); 
an input component coupled to the zone temperature sensor, the input component being configured to detect a zone temperature measurement at the zone temperature sensor (0056 “AHU controller 330 may also receive a measurement of the temperature of building zone 306 from a temperature sensor 364 located in building zone 306.”, the AHU controller corresponds to the input component.); 
generate [a first temperature repair code to replace a zone temperature sensor] in response to detecting that a reading of the zone temperature sensor has failed (0033, 0079, and 0056)
generate a second temperature repair code to release an operator override on the reading of the zone temperature sensor in response to detecting that the reading of the zone temperature sensor has been overridden (0033 “The systems and methods described herein may automatically replace sensor data from sensors experiencing a fault with historical sensor data”, 0079 “The responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault.”, a code is provided to a user in the case of a fault. A sensor has a fault and its data is overridden. This is a fault and the message the user corresponds as a second temperature repair code.); 
and a communication component coupled to the processor, the communication component being configured to provide, via a network connection, at least one of a plurality of repair codes to a remote device, the plurality of repair codes including the first, second, and third temperature repair codes (0079 “The responses to detected or diagnosed faults may include providing an alert message to a user”, 0033).
Chatterjee does not teach a processor component coupled to the input component, the processor being configured to perform one or more of the following operations in response to determining that the zone temperature measurement deviates from a zone temperature setpoint of the zone temperature sensor and generate a first temperature repair code to replace a zone 
Zak teaches a processor component coupled to the input component, the processor being configured to perform the following operations in response to determining that the zone temperature measurement deviates from a zone temperature setpoint of the zone temperature sensor (0066 “if…either the first or second sensors 134, 136 are not within the lower-temperature-limit to upper-temperature-limit thresholds, then the first and/or second sensors 134, 136 may be tested to determine which one of the thresholds they may have failed…if the water temperatures sensed by the first and/or second sensor 134, 136 are less than the lower-temperature-limit threshold”, 0041, 0044 0046, the sensors have zones as shown in 0044 and 0046. Sensed temperature which corresponds to the zone temperature measurement deviated from the setpoint of the zone temperature sensor. The setpoint of the zone temperature sensor corresponds to the lower and upper temperature threshold.)
 and generate a third temperature repair code to release an operator override on a setpoint of the zone temperature sensor in response to detecting that the setpoint of the zone temperature sensor is outside a predetermined setpoint range (0066 “if…either the first or second sensors 134, 136 are not within the lower-temperature-limit to upper-temperature-limit thresholds, then the first and/or second sensors 134, 136 may be tested to determine which one of the thresholds they may have failed… the logic unit 132 may responsively override or substitute the lower-temperature-limit threshold or other appropriate temperature for the detected temperature.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management 
Chatterjee and Zak do not teach generate a first temperature repair code to replace a zone temperature sensor in response to detecting that a reading of the zone temperature sensor has failed. 
Hansen teaches generate a first temperature repair code to replace a zone temperature sensor in response to detecting that a reading of the zone temperature sensor has failed (col 3 lines 25-30, “Finding an impossible state means that at least one of sensors 18 and 19 is defective and an appropriate warning message is visually displayed to operating personnel to facilitate repair or replacement of the malfunctioning sensor.”, as shown above, Chatterjee teaches temperature sensors failing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee and the sensor diagnostic teachings of Zak with the replacement of faulty sensor teachings of Hansen since Hansen is also focused on faulty sensors in refrigeration systems and because Hansen teaches a means for determining faulty sensors and providing fault warnings in those situations in a relatively inexpensive manner (col 1 lines 30-35). 

Regarding claim 2, Chatterjee, Zak and Hansen teach the zone controller as described in claim 1.
Zak further teaches wherein: the processor does not determine whether the zone temperature setpoint of the zone temperature sensor is outside the predetermined setpoint range in response to generating either of the first or second temperature repair codes (0066 “if…either the first or second sensors 134, 136 are not within the lower-temperature-limit to upper-temperature-limit thresholds, then the first and/or second sensors 134, 136 may be tested to determine which one of the thresholds they may have failed… the logic unit 132 may responsively override or substitute the lower-temperature-limit threshold or other appropriate temperature for the detected temperature.”).

Regarding claim 3, Chatterjee, Zak and Hansen teach the zone controller as described in claim 1.
Zak further teaches wherein, the processor generates a fourth temperature repair code to indicate a need for a field investigation in response to detecting that the reading of the zone temperature sensor is greater than a predetermined temperature reading threshold; and the plurality of repair codes includes the fourth temperature repair code (0070 “Following the flow of the sensor-failure test 410, after substituting the lower-temperature-limit and/or upper-temperature-limit thresholds, the logic unit 132 may then…(ii) prevent the water heater from further operation until being serviced and reset”, 0066 “if…either the first or second sensors 134, 136 are not within the lower-temperature-limit to upper-temperature-limit thresholds, then the first and/or second sensors 134, 136 may be tested to determine which one of the thresholds they may have failed”).

Regarding claim 6, Chatterjee teaches A method of a zone controller for identifying a root cause failure at a zone, the method comprising: 
detecting a zone temperature measurement at a zone temperature sensor of the zone (0056 “AHU controller 330 may also receive a measurement of the temperature of building zone 306 from a temperature sensor 364 located in building zone 306.”); 
performing the following operations (0033) [in response to determining that the zone temperature measurement deviates from a zone temperature setpoint of the zone temperature sensor]: 
generating [a first temperature repair code to replace a zone temperature sensor] in response to detecting that a reading of the zone temperature sensor has failed (0033, 0079, 0056); 
generating a second temperature repair code to release an operator override on the reading of the zone temperature sensor in response to detecting that the reading of the zone temperature sensor has been overridden (0033 “The systems and methods described herein may automatically replace sensor data from sensors experiencing a fault with historical sensor data”, 0079 “The responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault.”, a code is provided to a user in the case of a fault. A sensor has a fault and its data is overridden. This is a fault and the message the user corresponds as a second temperature repair code.); 
and providing, via a network connection, at least one of a plurality of repair codes to a remote device, wherein the plurality of repair codes includes the first, second, and third temperature repair codes (0079 “The responses to detected or diagnosed faults may include providing an alert message to a user”, 0033).
Chatterjee does not teach determining whether the zone temperature measurement deviates from a zone temperature setpoint of the zone temperature sensor, in response to determining that the zone temperature measurement deviates from a zone temperature setpoint of the zone temperature sensor, and generating a third temperature repair code to release an operator override on the zone temperature setpoint of the zone temperature sensor in response to detecting that the zone temperature setpoint of the zone temperature sensor is outside a predetermined setpoint range. And generating [a first temperature repair code to replace a zone , and generating a third temperature repair code to release an operator override on the zone temperature setpoint of the zone temperature sensor in response to detecting that the zone temperature setpoint of the zone temperature sensor is outside a predetermined setpoint range.
Zak teaches determining whether the zone temperature measurement deviates from a zone temperature setpoint of the zone temperature sensor (0066 “if…either the first or second sensors 134, 136 are not within the lower-temperature-limit to upper-temperature-limit thresholds, then the first and/or second sensors 134, 136 may be tested to determine which one of the thresholds they may have failed…if the water temperatures sensed by the first and/or second sensor 134, 136 are less than the lower-temperature-limit threshold”, 0041, 0044 0046, the sensors have zones as shown in 0044 and 0046. Sensed temperature which corresponds to the zone temperature measurement deviated from the setpoint of the zone temperature sensor.)
performing the following operations (taught by Chatterjee 0033 as shown above) in response to determining that the zone temperature measurement deviates from a zone temperature setpoint of the zone temperature sensor (0066 “if…either the first or second sensors 134, 136 are not within the lower-temperature-limit to upper-temperature-limit thresholds, then the first and/or second sensors 134, 136 may be tested to determine which one of the thresholds they may have failed…if the water temperatures sensed by the first and/or second sensor 134, 136 are less than the lower-temperature-limit threshold”, 0041, 0044 0046, the sensors have zones as shown in 0044 and 0046. Sensed temperature which corresponds to the zone temperature measurement deviated from the setpoint of the zone temperature sensor.)
and generating a third temperature repair code to release an operator override on the zone temperature setpoint of the zone temperature sensor in response to detecting that the zone temperature setpoint of the zone temperature sensor is outside a predetermined setpoint range (0066 “if…either the first or second sensors 134, 136 are not 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee with the sensor diagnostic teachings of Zak since the cited prior art references are both directed to understanding sensor faults and because Zak teaches a means for determining sensor health (0019) in order to use the sensors for determining health status of devices in the system. (0008). 
	Chatterjee and Zak does not teach generating a first temperature repair code to replace a zone temperature sensor in response to detecting that a reading of the zone temperature sensor has failed. 
Hansen teaches generating a first temperature repair code to replace a zone temperature sensor in response to detecting that a reading of the zone temperature sensor has failed (col 3 lines 25-30, “Finding an impossible state means that at least one of sensors 18 and 19 is defective and an appropriate warning message is visually displayed to operating personnel to facilitate repair or replacement of the malfunctioning sensor.”, as shown above, Chatterjee teaches temperature sensors failing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee and the sensor diagnostic teachings of Zak with the replacement of faulty sensor teachings of Hansen since Hansen is also focused on faulty sensors in refrigeration systems and because Hansen teaches a means for determining faulty sensors and providing fault warnings in those situations in a relatively inexpensive manner (col 1 lines 30-35). 
the method as described in claim 6.
Zak further teaches wherein determining whether the zone temperature setpoint of the zone temperature sensor is outside the predetermined setpoint range is not checked in response to generating either of the first or second temperature repair codes (0066 “if…either the first or second sensors 134, 136 are not within the lower-temperature-limit to upper-temperature-limit thresholds, then the first and/or second sensors 134, 136 may be tested to determine which one of the thresholds they may have failed… the logic unit 132 may responsively override or substitute the lower-temperature-limit threshold or other appropriate temperature for the detected temperature.”).

Regarding claim 8, Chatterjee, Zak and Hansen teach the method as described in claim 6. 
Zak further teaches further comprising generating a fourth temperature repair code to indicate a need for a field investigation in response to detecting that the reading of the zone temperature sensor is greater than a predetermined temperature reading threshold, wherein the plurality of repair codes includes the fourth temperature repair code (0070 “Following the flow of the sensor-failure test 410, after substituting the lower-temperature-limit and/or upper-temperature-limit thresholds, the logic unit 132 may then…(ii) prevent the water heater from further operation until being serviced and reset”, 0066 “if…either the first or second sensors 134, 136 are not within the lower-temperature-limit to upper-temperature-limit thresholds, then the first and/or second sensors 134, 136 may be tested to determine which one of the thresholds they may have failed”).

Claim 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al (US PUB. 20200285226, Chatterjee) in view of Zak et al (US PUB. .

Regarding claim 4, Chatterjee, Zak and Hansen teach the zone controller as described in claim 1. 
Chatterjee teaches wherein: the input component detects an antecedent condition of a terminal box (0041 “Airside system 130 may deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building”, an antecedent condition is the delivery of airflow.); 
and the processor determines one or more antecedent actions for the terminal box in response to the input component detecting the antecedent condition (0041 “AHU 106 may receive input from sensors located within AHU 106 and/or within the building zone and may adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve set point conditions for the building zone”, adjustment of an airflow setpoint corresponds to an antecedent action.) , the processor (0058) being configured to: 
generating a first temperature repair code to replace a zone temperature sensor in response to detecting that a reading of the zone temperature sensor has failed
and generating a third temperature repair code to release an operator override on the zone temperature setpoint of the zone temperature sensor in response to detecting that the zone temperature setpoint of the zone temperature sensor is outside a predetermined setpoint range;
Chatterjee, Zak and Hansen do not teach generate a second antecedent repair code to correct minimum and maximum airflow setpoints in response to detecting that the minimum and maximum airflow setpoints are set to the default values, and wherein the plurality of repair codes includes the first, second, and third antecedent repair codes.
Burns teaches generate a second antecedent repair code to correct minimum and maximum airflow setpoints in response to detecting that the minimum and maximum airflow setpoints are set to the default values (0069 “the primary zone control circuitry 48B determines the default airflow rate for each zone… In step 708, the primary zone control circuitry 48B then adjusts the default airflow rate to the default airflow rate calculated in step 706.”, correction of the airflow setpoints takes place from the default value.) 
wherein the plurality of repair codes includes the first, second, and third antecedent repair codes (0069, Antecedent repair code is taught.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee, the sensor diagnostic teachings of Zak, and the repair sensor teachings of Hansen with the airflow control teachings of Burns since Burns teaches a means for improved functionality of devices in an HVAC system (0024). 

Regarding claim 9, Chatterjee, Zak and Hansen teach the method as described in claim 6.
Chatterjee teaches further comprising: detecting an antecedent condition of a terminal box (0041 “Airside system 130 may deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building”, an antecedent condition is the delivery of airflow.);
and determining one or more antecedent actions for the terminal box in response to detecting the antecedent condition (0041 “AHU 106 may receive input from sensors located within AHU 106 and/or within the building zone and may adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve set point conditions for the building zone”, adjustment of an airflow setpoint corresponds to an antecedent action.), including: 
generating a first antecedent repair code to replace the zone controller in response to detecting a failure at the zone controller; 
and generating a third antecedent repair code to correct minimum airflow setpoints in response to detecting that the minimum airflow setpoints mismatch
Chatterjee, Zak and Hansen do not teach generating a second antecedent repair code to correct minimum and maximum airflow setpoints in response to detecting that the minimum and maximum airflow setpoints are set to the default values and wherein the plurality of repair codes includes the first, second, and third antecedent repair codes.
Burns teaches generating a second antecedent repair code to correct minimum and maximum airflow setpoints in response to detecting that the minimum and maximum airflow setpoints are set to the default values  (0069 “the primary zone control circuitry 48B determines the default airflow rate for each zone… In step 708, the primary zone control circuitry 48B then adjusts the default airflow rate to the default airflow rate calculated in step 706.”, correction of the airflow setpoints takes place from the default value.)
wherein the plurality of repair codes includes the first, second, and third antecedent repair codes (0069, Antecedent repair code is taught.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee, the sensor diagnostic teachings of Zak, and the repair of sensor teachings of Hansen with the airflow control teachings of Burns since Burns teaches a means for improved functionality of devices in an HVAC system (0024). 

Claim 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al (US PUB. 20200285226, Chatterjee) in view of Zak et al (US PUB. 20050077368, herein Zak) in further view of Hansen et al (US PAT. 4,653,280) in further view of Hofschulz et al (US PUB. 20170192400, herein Hofschulz).

 the zone controller as described in claim 1.
Chatterjee further teaches wherein: the input component detects an antecedent condition of a terminal box (0041 “Airside system 130 may deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building”, an antecedent condition is the delivery of airflow.); 
and the processor determines one or more antecedent actions for the terminal box in response to the input component detecting the antecedent condition (0041 “AHU 106 may receive input from sensors located within AHU 106 and/or within the building zone and may adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve set point conditions for the building zone”, adjustment of an airflow setpoint corresponds to an antecedent action.), the processor being configured to: 
wherein the plurality of repair codes includes the antecedent repair code (0079)
Chatterjee, Zak and Hansen do not teach generate an antecedent repair code to install a duct temperature sensor at a discharge area of the terminal box in response to detecting that the zone controller includes hot water reheat but does not include the duct temperature sensor.
Hofschulz teaches generate an antecedent repair code to install a duct temperature sensor at a discharge area of the terminal box in response to detecting that the zone controller includes hot water reheat but does not include the duct temperature sensor, (0066 “HVAC subsystem 432 may include…a boiler” 0069 “device 408 may be a sensor installed in a duct of HVAC subsystem 432” 0045 “Airside system 130 may deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building 10 via air supply ducts… 106 may include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow.”, supply ducts have temperature sensors installed within them. The boiler corresponds to a hot water reheat.)


Regarding claim 10, Chatterjee, Zak and Hansen teach the method as described in claim 6.
Chatterjee further teaches further comprising: detecting an antecedent condition of a terminal box (0041 “Airside system 130 may deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building”, an antecedent condition is the delivery of airflow.); 
and determining one or more antecedent actions for the terminal box in response to detecting the antecedent condition (0041 “AHU 106 may receive input from sensors located within AHU 106 and/or within the building zone and may adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve set point conditions for the building zone”, adjustment of an airflow setpoint corresponds to an antecedent action.), including: 
and the plurality of repair codes includes the [fourth] repair code (0079)
Chatterjee, Zak and Hansen do not teach generating a fourth repair code to install a duct temperature sensor at a discharge area of the terminal box in response to detecting that the zone controller includes hot water reheat but does not include the duct temperature sensor; and fourth repair code.
 Hofschulz teaches generating a fourth repair code to install a duct temperature sensor at a discharge area of the terminal box in response to detecting that the zone controller includes hot water reheat but does not include the duct temperature sensor (0066 “HVAC subsystem 432 may include…a boiler” 0069 “device 408 may be a sensor 
and the plurality of repair codes includes the fourth (0069) repair code (repair code is taught by Chatterjee as shown above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the sensor diagnostic and management teachings of Chatterjee and the sensor diagnostic teachings of Zak and the replacing of faulty sensor teachings of Hansen with duct temperature sensors of Hofschulz since Hofschulz teaches a means for conserving power when transmitting sensor data (0001).

Claim 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (US PUB. 20190353388, herein Burns) in view of Chatterjee et al (US PUB. 20200285226, Chatterjee) in further view of Hansen et al (US PAT. 4,653,280).

Regarding claim 11, Burns teaches a zone controller for identifying a root cause failure at a zone comprising: 
an airflow velocity sensor of a terminal box associated with the zone (0100 “leaving air sensor may be configured to measure a property of an airflow…the measured properties may include, but are not limited to temperature, pressure, flow rate, humidity, or any combination thereof”), ; 
an input component coupled to the airflow velocity sensor, the input component being configured to detect an airflow measurement at the airflow velocity sensor (0100, 0027 “an "HVAC system" as used herein is defined as conventionally understood and as further ”); and 
a processor component coupled to the input component, the processor being configured to perform the following operations in response to determining that the airflow measurement detected by the input component deviates from an airflow setpoint of the airflow velocity sensor (0100, 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a threshold airflow range.”, airflow condition corresponds to an airflow measurement. The measured airflow is outside of the threshold airflow range. The threshold airflow range is the airflow setpoint of the airflow velocity sensor.): 
generate a first airflow repair code to [replace] the airflow velocity sensor in response to detecting that a reading of the airflow velocity sensor has failed (0102-0103, determination of sensor failure takes place); 
 and generate a third airflow repair code to release an operator override on a command for a damper of the terminal box in response to detecting that the command of the damper has been overridden (0099 “A damper fuse fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies a damaged fuse for a damper power circuit of the respective control circuitry...The damper fuse fault may be cleared by a manual input upon replacement of the damaged fuse, and the damper power fault may be cleared by a manual input upon supply of voltage above the threshold voltage value to the damper power circuit.”); 
generate a fourth airflow repair code to repair or replace the airflow velocity sensor (0102 “The airflow faults may be cleared by a manual input when the airflow settings for in response to detecting that the reading of the airflow velocity sensor is a null value]
generate a fifth airflow repair code to release an operator override on the airflow setpoint in response to detecting that the airflow setpoint has been overridden (0100 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a threshold airflow range... A system maximum airflow fault may be stored on the primary zone control circuitry 48B if a sum of the airflow settings (e.g., target airflows) for the zones of the building is greater than an upper threshold (e.g., 150%) of a predefined maximum airflow setting provided by the HVAC system 12. The airflow faults may be cleared by a manual input when the airflow settings for the one or more zones of the building are within the respective threshold airflow ranges.”, an operator override is given when airflow threshold has been overridden.); 
[and generate a sixth airflow code to repair or replace the airflow velocity sensor] in response to detecting that the reading of the airflow velocity sensor is greater than a predetermined airflow setpoint threshold (0100, 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a threshold airflow range.”), 
While Burns teaches generate a fourth airflow repair code to repair or replace the airflow velocity sensor, Burns does not teach replace the airflow velocity sensor, generate a second airflow repair code to release an operator override on the reading of the airflow velocity sensor 
Chatterjee teaches generate a second airflow repair code to release an operator override on the reading of the airflow velocity sensor (airflow velocity sensor and airflow repair code taught by Burns as shown above) in response to detecting that the reading of the airflow velocity sensor has been overridden (0033 “The systems and methods described herein may automatically replace sensor data from sensors experiencing a fault with historical sensor data”, 0079 “The responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault.”, a code is provided to a user in the case of a fault. A sensor has a fault and its data is overridden. The message to the user corresponds to a code to release an operator override.)
generate a fourth airflow repair code to repair or replace the airflow velocity sensor (taught by Burns as shown above) in response to detecting that the reading of the airflow velocity sensor (taught by Burns as shown above) is a null value (0117 “For instance, where the sensor data provides incoherent, impossible, impractical feedback, the sensor diagnostic system 502 may determine that the sensor 506 is experiencing a fault”, 0118 “The sensor 506 may remain deactivated until repair or replacement (e.g., by a technician).” incoherent sensor data corresponds to null value.);
and a communication component coupled to the processor, the communication component being configured to provide, via a network connection, at least one of a plurality of repair codes to a remote device, the plurality of repair codes including the first, second, third, fourth, fifth, and sixth airflow repair codes (0079 “The responses to detected or diagnosed faults may include providing an alert message to a user”, 0117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the air flow sensor fault repair teachings of Burns with the sensor diagnostic teachings of Chatterjee since Chatterjee teaches understanding sensor faults and avoiding inconsistent data (0018).  
Burns and Chatterjee do not teach replace the airflow velocity sensor, and generate a sixth airflow code to repair or replace the airflow velocity sensor. 
Hansen teaches replace the airflow velocity sensor (col 3 lines 25-30, “Finding an impossible state means that at least one of sensors 18 and 19 is defective and an appropriate warning message is visually displayed to operating personnel to facilitate repair or replacement of the malfunctioning sensor.”, as shown above, Burns teaches airflow velocity sensors failing)
and generate a sixth airflow code to repair or replace the airflow velocity sensor (col 3 lines 25-30, “Finding an impossible state means that at least one of sensors 18 and 19 is defective and an appropriate warning message is visually displayed to operating personnel to facilitate repair or replacement of the malfunctioning sensor.”, as shown above, Burns teaches airflow velocity sensors failing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the air flow sensor fault repair teachings of Burns and the sensor diagnostic teachings of Chatterjee with the replacement of faulty sensor teachings of Hansen since Hansen is also focused on faulty sensors in refrigeration systems and because Hansen teaches a means for determining faulty sensors and providing fault warnings in those situations in a relatively inexpensive manner (col 1 lines 30-35). 

the zone controller as described in claim 11.
Burns and Chatterjee further teach wherein the processor does not detect whether the reading of the airflow velocity sensor (Burns 0100) is the null value in response to generating the first, second, or third airflow repair codes (Chatterjee, 0117 “For instance, where the sensor data provides incoherent, impossible, impractical feedback, the sensor diagnostic system 502 may determine that the sensor 506 is experiencing a fault”, 0118 “The sensor 506 may remain deactivated until repair or replacement (e.g., by a technician).” incoherent sensor data corresponds to null value.)

Regarding claim 15, Burns teaches A method of a zone controller for identifying a root cause failure at a zone, the method comprising: 
detecting an airflow measurement at an airflow velocity sensor of the zone (0100 “leaving air sensor may be configured to measure a property of an airflow…the measured properties may include, but are not limited to temperature, pressure, flow rate, humidity, or any combination thereof”); 
determining whether the airflow measurement deviates from an airflow velocity setpoint of the airflow sensor (0100, 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a threshold airflow range.”, airflow condition corresponds to an airflow measurement. The measured airflow is outside of the threshold airflow range. The threshold airflow range is the airflow setpoint of the airflow velocity sensor.); 
performing the following operations in response to determining that the airflow measurement deviates from an airflow setpoint of the airflow velocity sensor (0100, 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a : 
generating a first airflow repair code to [replace] the airflow velocity sensor in response to detecting that a reading of the airflow velocity sensor has failed (0102-0103, determination of sensor failure takes place); 
and generating a third airflow repair code to release an operator override on a command for a damper of the terminal box in response to detecting that the command of the damper has been overridden (0099 “A damper fuse fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies a damaged fuse for a damper power circuit of the respective control circuitry...The damper fuse fault may be cleared by a manual input upon replacement of the damaged fuse, and the damper power fault may be cleared by a manual input upon supply of voltage above the threshold voltage value to the damper power circuit.”); 
generating a fourth airflow repair code to repair or replace the airflow velocity sensor (0102 “The airflow faults may be cleared by a manual input when the airflow settings for the one or more zones of the building are within the respective threshold airflow ranges.”, 0100 “A leaving air sensor fault may be stored on control circuitry 48 of the control system” 0103 “Faults identified by control circuitry 48 of the control system 100 may be stored in the respective fault register 164 and/or memory 107 of the respective control circuitry 48… leaving air sensor temperature fault” Airflow faults are associated with leaving air sensors. Faults are repaired by manual input.) [in response to detecting that the reading of the airflow velocity sensor is a null value]; 
generating a fifth airflow repair code to release an operator override on the airflow setpoint in response to detecting that the airflow setpoint has been overridden (0100 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the ; 
[and generating a sixth airflow repair code to repair or replace the airflow velocity sensor] in response to detecting that the reading of the airflow velocity sensor is greater than a predetermined airflow setpoint threshold (0100, 0102 “An airflow fault may be stored on control circuitry 48 of the control system 100 if the respective control circuitry identifies an airflow condition or a target airflow setting that is outside of a threshold airflow range.”); 
While Burns teaches generate a fourth airflow repair code to repair or replace the airflow velocity sensor, Burns does not teach replace the airflow velocity sensor, generating a second airflow repair code to release an operator override on the reading of the airflow velocity sensor in response to detecting that the reading of the airflow velocity sensor has been overridden, in response to detecting that the reading of the airflow velocity sensor is a null value, and generating a sixth airflow repair code to repair or replace the airflow velocity sensor, and providing, via a network connection, at least one of a plurality of repair codes to a remote device, wherein the plurality of repair codes includes the first, second, third, fourth, fifth, and sixth airflow repair codes.
Chatterjee teaches generating a second airflow repair code to release an operator override on the reading of the airflow velocity sensor (airflow velocity sensor and airflow repair code taught by Burns as shown above) in response to detecting that the reading of the airflow velocity sensor has been overridden (0033 “The systems and methods described 
generating a fourth airflow repair code to repair or replace the airflow velocity sensor (taught by Burns as shown above) in response to detecting that the reading of the airflow velocity sensor (taught by Burns as shown above)  is a null value (0117 “For instance, where the sensor data provides incoherent, impossible, impractical feedback, the sensor diagnostic system 502 may determine that the sensor 506 is experiencing a fault”, 0118 “The sensor 506 may remain deactivated until repair or replacement (e.g., by a technician).” incoherent sensor data corresponds to null value.);
and providing, via a network connection, at least one of a plurality of repair codes to a remote device, wherein the plurality of repair codes includes the first, second, third, fourth, fifth, and sixth airflow repair codes (0079 “The responses to detected or diagnosed faults may include providing an alert message to a user”, 0117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the air flow sensor fault repair teachings of Burns with the sensor diagnostic teachings of Chatterjee since Chatterjee teaches understanding sensor faults and avoiding inconsistent data (0018).  
Burns and Chatterjee do not teach replace the airflow velocity sensor, and generating a sixth airflow repair code to repair or replace the airflow velocity sensor.
Hansen teaches replace the airflow velocity sensor (col 3 lines 25-30, “Finding an impossible state means that at least one of sensors 18 and 19 is defective and an appropriate , 
and generating a sixth airflow repair code to repair or replace the airflow velocity sensor (col 3 lines 25-30, “Finding an impossible state means that at least one of sensors 18 and 19 is defective and an appropriate warning message is visually displayed to operating personnel to facilitate repair or replacement of the malfunctioning sensor.”, as shown above, Burns teaches airflow velocity sensors failing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the air flow sensor fault repair teachings of Burns and the sensor diagnostic teachings of Chatterjee with the replacement of faulty sensor teachings of Hansen since Hansen is also focused on faulty sensors in refrigeration systems and because Hansen teaches a means for determining faulty sensors and providing fault warnings in those situations in a relatively inexpensive manner (col 1 lines 30-35).

Regarding claim 16, Burns, Chatterjee and Hansen teach the method as described in claim 15.
Burns and Chatterjee teach wherein detecting that the reading of the airflow velocity sensor (Burns 0100) is the null value is not checked in response to generating either of the fifth, sixth, or seventh airflow repair codes (Chatterjee, 0117 “For instance, where the sensor data provides incoherent, impossible, impractical feedback, the sensor diagnostic system 502 may determine that the sensor 506 is experiencing a fault”, 0118 “The sensor 506 may remain deactivated until repair or replacement (e.g., by a technician).” incoherent sensor data corresponds to null value.)

13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (US PUB. 20190353388, herein Burns) in view of Chatterjee et al (US PUB. 20200285226, Chatterjee) in further view of Hansen et al (US PAT. 4,653,280) in further view of Douglas (US PUB. 20150107817).

Regarding claim 13, Burns, Chatterjee and Hansen teach the zone controller as described in claim 11.
Burns and Chatterjee do not teach wherein the processor determines that a damper actuator is unresponsive or leaking in response to the input component detecting the airflow measurement at the air velocity sensor with damper commanded close.
Douglas teaches wherein the processor determines that a damper actuator is unresponsive or leaking in response to the input component detecting the airflow measurement at the air velocity sensor with damper commanded close (0062 “The diagnostics can be used to warn a user of a fault which could cause an inaccurate measurement of ventilation airflow. An example of an alarm resulting from receiving feedback data from the economizer actuator includes Damper Stuck. Damper Stuck can be determined by comparing actuator feedback position to command position”, 0020 “an outdoor damper 113 and an actuator 115 that drives (opens and closes) the indoor and outdoor dampers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the air flow sensor fault repair teachings of Burns, the sensor diagnostic teachings of Chatterjee and the replacement of sensor teachings of Hansen with the damper diagnostic teachings of Douglas since Douglas teaches a means for notifying a user of faults in the system and automatically clearing the fault (0062). 

Regarding claim 17, Burns, Chatterjee, and Hansen teach the method as described in claim 15.

Douglas teaches further comprising determining that a damper actuator is unresponsive or leaking in response to detecting the airflow measurement at the airflow velocity sensor with damper commanded closed (0062 “The diagnostics can be used to warn a user of a fault which could cause an inaccurate measurement of ventilation airflow. An example of an alarm resulting from receiving feedback data from the economizer actuator includes Damper Stuck. Damper Stuck can be determined by comparing actuator feedback position to command position”, 0020 “an outdoor damper 113 and an actuator 115 that drives (opens and closes) the indoor and outdoor dampers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the air flow sensor fault repair teachings of Burns, the sensor diagnostic teachings of Chatterjee and the replacement of sensor teachings of Hansen with the damper diagnostic teachings of Douglas since Douglas teaches a means for notifying a user of faults in the system and automatically clearing the fault (0062).

Claim 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al (US PUB. 20190353388, herein Burns) in view of Chatterjee et al (US PUB. 20200285226, Chatterjee) in further view of Hansen et al (US PAT. 4,653,280) in further view of Dress (US PUB. 20110178977). 

Regarding claim 14, Burns, Chatterjee and Hansen teach The zone controller as described in claim 11. 

Drees teaches wherein the processor determines that a hydronic (0045 “integrated control layer 116 may be configured to assure that a demand response-driven upward adjustment to the setpoint for chilled water temperature” The water based HVAC system corresponds to hydronic) control valve is unresponsive or leaking in response to the input component detecting a heating or cooling device fault detected at a reheat subsystem of the terminal box (0146 “a plurality of possible fault causes are identified (step 1208). For example, in response to a fault of uncontrolled temperature, a number of different causes could be identified in step 1208 (e.g., a stuck damper, a faulty valve, a faulty temperature sensor, etc.).”, 0057 “to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.) and other content to identify faults at component or subsystem levels.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the air flow sensor fault repair teachings of Burns and the sensor diagnostic teachings of Chatterjee and the sensor replacement teachings of Hansen with the valve fault teachings of Dress since Dress teaches a means for finding the most likely fault (0005) which helps prevent wasting of diagnostic resources (0003). 

Regarding claim 18, Burns, Chatterjee and Hansen teach the method as described in claim 15. 
Burns, Chatterjee and Hansen do not teach further comprising determining that a hydronic control valve is unresponsive or leaking in response to detecting a heating or cooling device fault detected at a reheat subsystem of the terminal box associated with the zone.
Drees teaches further comprising determining that a hydronic (0045 “integrated control layer 116 may be configured to assure that a demand response-driven upward  control valve is unresponsive or leaking in response to detecting a heating or cooling device fault detected at a reheat subsystem of the terminal box associated with the zone (0146 “a plurality of possible fault causes are identified (step 1208). For example, in response to a fault of uncontrolled temperature, a number of different causes could be identified in step 1208 (e.g., a stuck damper, a faulty valve, a faulty temperature sensor, etc.).”, 0057 “to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.) and other content to identify faults at component or subsystem levels.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the air flow sensor fault repair teachings of Burns and the sensor diagnostic teachings of Chatterjee and the sensor replacement teachings of Hansen with the valve fault teachings of Dress since Dress teaches a means for finding the most likely fault (0005) which helps prevent wasting of diagnostic resources (0003). 

Relevant Prior Art 
	Wroblewski et al (US PUB. 20140303789) has been deemed relevant prior art since it is focused towards using sensors for optimized control of air flow rate and supply air temperature. 

Response to Arguments
Applicant’s arguments, filed 9/21/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chatterjee et al (US PUB. 20200285226, Chatterjee) in view of Zak et al (US PUB. 20050077368, herein Zak) in further view of Hansen et al (US PAT. 4,653,280).

The combination of the cited references would result in a single system to perform the claimed operations under broadest reasonable interpretation. 
Applicant has similar arguments for claim 6 that are refuted for similar reasons as claim 1. Therefore, claims 1 and 6 and their respective dependent claims are rejected.
Applicant argues on page 13 that the cited prior art does not teach all 6 operations for claims 11 and 15. However, as shown in the rejection of claims 11 and 15 above, the 6 different operations are taught by a combination of the cited references. However, the new combination presented due to amendments to the claims which includes the teachings of Burns, Chatterjee and Hansen teach the claimed operations. 
Therefore, claims 11 and 15 and their respective dependent claims are rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116